Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-12 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/EP2016/077204, filed on November 10, 2016.

	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 08, 2019 and September 14, 2020 have been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berman (US 4,129,203 A).
Regarding claim 1, Berman teaches (Fig. 1-3 and 7): A current collector device (10) arranged for mounting on a vehicle (28) to transmit electric power between current conductors (power rail 14) located in the surface of a road (22) and the vehicle (28) (col. 1, lines 20-22), wherein the current collector device (10) comprises:  - a base (carriage 38) for connecting the current collector device (10) to the vehicle (28) (Fig. 1a-1c); - a first elongated current collector arm (54) that is in operable connection with the base (38), and a second elongated current collector arm (54) that is in operable connection with the base (38); - wherein the first elongated current collector arm (54) and the second elongated current collector arm (54) are spaced apart from each other (Fig. 3 and 7); - a first current collector pick-up head (24) attached to the first elongated current collector arm (54) distally from the base (38) and a second current collector pick-up head (54) attached to the second elongated current collector arm (54) distally from the base (38); - wherein the elongated current collector arms (54) are made of an electrically conducting material (60) (col. 4, lines 36-37) and arranged to conduct electrical current from conductors (14) located in the surface of a road (22) and the vehicle (28).  
Regarding claim 2, Berman teaches the elements of claim 1, as stated above. Berman further teaches (Fig. 1-3 and 7): the elongated current collector arms (54) are parallel (Fig. 3 and 7).
Regarding claim 3, Berman teaches the elements of claim 1, as stated above. Berman further teaches (Fig. 1-4 and 7): the first current collector pick-up head (24) is formed integrally with the first elongated current collector arm (54)(Fig. 4), and wherein the second current collector pick-up head (24) is formed integrally with the second elongated current collector arm (54). 
Regarding claim 4, Berman teaches the elements of claim 1, as stated above. Berman further teaches (Fig. 1-4 and 7): the first current collector pick-up head (24) and second current collector pick-up head (24) are formed as a single unit (Fig. 7). 
Regarding claim 6, Berman teaches the elements of claim 1, as stated above. Berman further teaches (Fig. 1-4 and 7): a stabilizing structure (bracket 56) extending between the first elongated current collector arm (54) and the second current collector arm (54). 
Regarding claim 11, Berman teaches the elements of claim 1, as stated above. Berman further teaches (Fig. 1-4 and 7): the first elongated current collector arm (54) and the second elongated current collector arm (54) are arranged to be controllable for vertical (Fig. 3; using elevation mechanism 39) and transverse displacement (Fig. 1A-1C; using horizontal traverse mechanism 31) relative to the longitudinal axis of the vehicle (28) together (both arms are held by bracket 56), and the current collector device (10) further comprises at least one actuator (horizontal motor 32 and elevation motor 42) arranged to effect a vertical or transverse displacement of the first current collector pick-up head (24) and the second current collector pick-up head (24). 
Regarding claim 12, Berman teaches the elements of claim 1, as stated above. Berman further teaches (Fig. 1-4 and 7): A vehicle (28) comprising a current collector device according to claim 1 (see claim 1 rejection above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 4,129,203 A), in view of Monteith (US 3,804,996 A).
 Regarding claim 5, Berman teaches the elements of claim 4, as stated above. Berman does not explicitly teach that the first or second current collector pick-up head comprises at least one isolating element arranged to galvanically isolate the first elongated current collector arm and the second elongated current collector arm.
However, Monteith teaches (Fig. 1-4): a pick-up head (36) of a collector device (26) comprising at least one isolating element (28) arranged to galvanically isolate an elongated current collector arm (32). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Berman to arrange an isolating element on the pick-up head, as taught by Monteith, in order to “isolate a faulty current collector circuit from the power contact rail while at the same time permitting the vehicle to continue in operation until such time that the problem can be corrected by maintenance personnel” (Monteith, col. 3, lines 26-32). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 4,129,203 A), in view of Taylor (US 2006/0065501 A1).
Regarding claim 7, Berman teaches the elements of claim 6, as stated above. Berman further teaches a stabilizing structure (bracket 56), but does not explicitly teach that the stabilizing structure comprises at least one isolating element arranged to galvanically isolate the first elongated current collector arm and the second elongated current collector arm.
However, Taylor teaches (Fig. 1-2): a pick-up shoe (10) with a stabilizing structure (insulating bracket 12), which comprises at least one isolating element (12) arranged to galvanically isolate the pick-up shoe from the body of the railcar (Taylor, para. 0029). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Berman to construct the stabilizing structure using a non-conductive material such as plastic or another similar polymer, as taught by Taylor, in order to electrically isolate the collector arms from the vehicle or an operator, and for protection against external environmental conditions.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 4,129,203 A), in view of Makino et al. (US 5,531,301 A).
Regarding claim 8, Berman teaches the elements of claim 1, as stated above. Berman does not explicitly teach that the first and second elongated current collector arms comprise aluminum.
However, Makino teaches (Fig. 6): an electrically powered vehicle (2) with a collector head (22) made with aluminum (col. 7, lines 24-29). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Berman to construct the first and second elongated current collector arms with aluminum, as Makino teaches aluminum as a known electrical conductor for a current collector. Further, constructing the collector arms with aluminum reduces the weight of the collector (Makino, col. 7, lines 27-29). 
Regarding claim 9, Berman teaches the elements of claim 1, as stated above. Berman does not explicitly teach that the first elongated current collector arm and the second elongated current collector arm are coated with a non-conductive coating.
However, Makino teaches (Fig. 6): an electrically powered vehicle (2) with a conducting element coated with insulating material (claim 5), such as GFRP or CFRP (col. 7, lines 29-30). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Berman to coat the collector arms with a non-conductive coating, as taught by Makino, in order to electrically isolate the collector arms from the vehicle or an operator, and for protection against external environmental conditions.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 4,129,203 A), in view of Brignon (FR 2471299 A1, provided with translation).
Regarding claim 10, Berman teaches the elements of claim 1, as stated above. Berman further teaches (Fig. 1-4 and 7): the first elongated current collector arm (54) and the second elongated current collector arm (54) are arranged to be controllable for vertical and transverse displacement relative to the longitudinal axis of the vehicle (Fig. 1A-1C and Fig. 3, using elevation mechanism 39), and the current collector device (10) further comprises at least one actuator (horizontal motor 32 and elevation motor 42) arranged to effect a vertical or transverse displacement of the first current collector pick-up head (24) and the second current collector pick-up head (24).
Berman does not explicitly teach that the first elongated current collector arm (54) and the second elongated current collector arm (54) are arranged to be controllable using at least one actuator for vertical and transverse displacement relative to the longitudinal axis of the vehicle separately.
However, Brignon teaches (Fig. 1-3 and 6-7): two elongated current collector arms (9) arranged to be controllable using at least one actuator (17, 19) for vertical (Fig. 6-7) and transverse displacement (Fig. 3) relative to the longitudinal axis of the vehicle (Fig. 1) separately.
. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-3786762-A: Teaches the mounts 132 allow resilient twisting movement of each head 92 about axes parallel and (horizontally) perpendicular to the direction of rail 32; resilient means located between said mounting members permitting relative movement of said head in a direction perpendicular to both said vehicle path and to the direction of movement of said head by said retractor means. 
US-5180041-A: teaches arms 14, 15 and insulating plate 1e; insulators 30 for the upper plate 1a to be fixed to body 31 of the vehicle. 
US-9713958-B2: teaches the extension arms 32, 33 can make a pivoting movement S; through the pivoting movement S of the frame 31 the rocker 34 of the current collector 30 is adjusted transverse to the direction of travel F; The tilting movement K is effected by tilt drives (actuator) for each extension support arm 32. 
US-20180290549-A1: teaches the positioning means for such an arm can also comprise means for displacing the arm in the transverse direction of the vehicle, either in a straight line or in an arcuate path relative to a pivot on the vehicle.
US-10227013-B2: teaches (Fig. 6) that the charging head 34 is attached on one end of the bracket 53 to a head main body 41 through an attachment member (see FIG. 3); the head main body 41 is generally covered by a casing 52 made of an insulating material. 
US-20190210467-A1: teaches that the elongated current collector arm 150 may be made of a lightweight and strong material, such as aluminum; an electrically isolating coating on the collector arm. 
US-11014459-B2: teaches that the protective element 303 comprises a supporting portion 306 and an electrically isolated, non-conductive cover 307. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617